DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (e.g., paragraph 4) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper”.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.437 and PCT Rule 11.13(l) because they include the following reference character(s) not mentioned in the description:  1120.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 7, 8, and 10-13 is/are rejected under U.S.C. 102(a)(1) as being anticipated by De Meyer et al. (Contribution of data pre-processing to deconvolution of 3-D fluorescence microscopy images, Proceedings of SPIE Vol. 6191, 61910G (April 2006), 11 pages).
	In regard to claim 1, De Meyer et al. disclose an information processing apparatus comprising:
(a) an image acquiring unit that acquires captured image information of a sample dyed with a fluorescent dye reagent (e.g., “… Acquisition of a 3-D image using OSM …” in section 2.1);
(b) an information acquiring unit that acquires information related to the fluorescent dye reagent (e.g., “… Acquisition of a sequence of 2-D sections of the same specimen and with the same focal setting to isolate the bleaching effect. • Use the acquired data in order to determine the bleaching rate by fitting to a mono-exponential such as             
                
                    
                        S
                    
                    
                        x
                    
                    
                        '
                    
                
                =
                
                    
                        S
                    
                    
                        0
                    
                
                
                    
                        e
                    
                    
                        -
                        B
                        
                            
                                x
                                ∆
                                t
                            
                        
                    
                
            
         (2) …” in section 2.1);
(c) a correcting unit that corrects luminance of the captured image information using a fluorescence fading coefficient that represents rapidness at which a fluorescence intensity of the fluorescent dye reagent drops, the fluorescence fading coefficient being included in the information related to the fluorescent dye reagent (e.g., “… Compensation of photobleaching effects by simply adding the intensity that have been lost according to our model, such as             
                
                    
                        S
                        '
                    
                    
                        x
                    
                
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                        ,
                        
                            
                                y
                            
                            
                                i
                            
                        
                        ,
                        
                            
                                z
                            
                            
                                x
                            
                        
                        ,
                        
                            
                                t
                                '
                            
                            
                                0
                            
                        
                    
                
                =
                
                    
                        
                            
                                S
                            
                            
                                x
                            
                        
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        i
                                    
                                
                                ,
                                
                                    
                                        y
                                    
                                    
                                        i
                                    
                                
                                ,
                                
                                    
                                        z
                                    
                                    
                                        x
                                    
                                
                                ,
                                
                                    
                                        t
                                    
                                    
                                        x
                                    
                                
                            
                        
                    
                    
                        
                            
                                e
                            
                            
                                -
                                
                                    
                                        B
                                        x
                                        ∆
                                        t
                                    
                                
                            
                        
                    
                
            
         (3) …” in section 2.1); and
(d) a calculating unit that calculates information corresponding to fluorescent molecules in the captured image information, using the corrected luminance (e.g., … This method still basic is easy to use and may be applied systematically to allow better fluorescence quantification …” in section 2.1).
	In regard to claim 7 which is dependent on claim 1, De Meyer et al. also disclose a display unit that displays image information generated based on the information corresponding to fluorescent molecules (e.g., see Fig. 5).
	In regard to claim 8 which is dependent on claim 1, De Meyer et al. also disclose that the fluorescence fading coefficient is defined by number of photons absorbed by a fluorescent substance in the fluorescent dye reagent or a probability at which fluorescence of the fluorescent substance fades per excitation power density (e.g., “… In most cases, literature established that bleaching can be fitted using a mono-exponential curve4, 5 whose coefficients rely on several factor, such as excitation intensity flux, fluorescent marker and biological environment …” in section 2.1).
	In regard to claim 10 which is dependent on claim 1, De Meyer et al. also disclose that the correcting unit also performs a correction related to fluorescence saturation to the luminance of the captured image information (e.g., “… Fig 7: Effect of bleaching compensation. X-Z sections of a 3-D image of a haematological cell before (a) and after processing (b). The images have been saturated for viewing purpose …” in section 3.2), and the calculating unit calculates the information corresponding to fluorescent molecules in the captured image information using the corrected luminance (e.g., “… This method still basic is easy to use and may be applied systematically to allow better fluorescence quantification …” in section 2.1).
	In regard to claim 11, De Meyer et al. disclose an information processing method executed by a computer, the information processing method comprising:
e.g., “… Acquisition of a 3-D image using OSM …” in section 2.1);
(b) acquiring information related to the fluorescent dye reagent (e.g., “… Acquisition of a sequence of 2-D sections of the same specimen and with the same focal setting to isolate the bleaching effect. • Use the acquired data in order to determine the bleaching rate by fitting to a mono-exponential such as             
                
                    
                        S
                    
                    
                        x
                    
                    
                        '
                    
                
                =
                
                    
                        S
                    
                    
                        0
                    
                
                
                    
                        e
                    
                    
                        -
                        B
                        
                            
                                x
                                ∆
                                t
                            
                        
                    
                
            
         (2) …” in section 2.1);
(c) correcting luminance of the captured image information using a fluorescence fading coefficient that represents rapidness at which a fluorescence intensity of the fluorescent dye reagent drops, the fluorescence fading coefficient being included in the information related to the fluorescent dye reagent (e.g., “… Compensation of photobleaching effects by simply adding the intensity that have been lost according to our model, such as             
                
                    
                        S
                        '
                    
                    
                        x
                    
                
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                        ,
                        
                            
                                y
                            
                            
                                i
                            
                        
                        ,
                        
                            
                                z
                            
                            
                                x
                            
                        
                        ,
                        
                            
                                t
                                '
                            
                            
                                0
                            
                        
                    
                
                =
                
                    
                        
                            
                                S
                            
                            
                                x
                            
                        
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        i
                                    
                                
                                ,
                                
                                    
                                        y
                                    
                                    
                                        i
                                    
                                
                                ,
                                
                                    
                                        z
                                    
                                    
                                        x
                                    
                                
                                ,
                                
                                    
                                        t
                                    
                                    
                                        x
                                    
                                
                            
                        
                    
                    
                        
                            
                                e
                            
                            
                                -
                                
                                    
                                        B
                                        x
                                        ∆
                                        t
                                    
                                
                            
                        
                    
                
            
         (3) …” in section 2.1); and
(d) calculating information corresponding to fluorescent molecules in the captured image information, using the corrected luminance (e.g., “… This method still basic is easy to use and may be applied systematically to allow better fluorescence quantification …” in section 2.1).
	In regard to claim 12, De Meyer et al. disclose a computer program causing a computer to execute:
(a) acquiring captured image information of a sample dyed with a fluorescent dye reagent (e.g., “… Acquisition of a 3-D image using OSM …” in section 2.1);
(b) acquiring information related to the fluorescent dye reagent (e.g., “… Acquisition of a sequence of 2-D sections of the same specimen and with the same focal setting to isolate the             
                
                    
                        S
                    
                    
                        x
                    
                    
                        '
                    
                
                =
                
                    
                        S
                    
                    
                        0
                    
                
                
                    
                        e
                    
                    
                        -
                        B
                        
                            
                                x
                                ∆
                                t
                            
                        
                    
                
            
         (2) …” in section 2.1);
(c) correcting luminance of the captured image information using a fluorescence fading coefficient that represents rapidness at which a fluorescence intensity of the fluorescent dye reagent drops, the fluorescence fading coefficient being included in the information related to the fluorescent dye reagent (e.g., “… Compensation of photobleaching effects by simply adding the intensity that have been lost according to our model, such as             
                
                    
                        S
                        '
                    
                    
                        x
                    
                
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                        ,
                        
                            
                                y
                            
                            
                                i
                            
                        
                        ,
                        
                            
                                z
                            
                            
                                x
                            
                        
                        ,
                        
                            
                                t
                                '
                            
                            
                                0
                            
                        
                    
                
                =
                
                    
                        
                            
                                S
                            
                            
                                x
                            
                        
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        i
                                    
                                
                                ,
                                
                                    
                                        y
                                    
                                    
                                        i
                                    
                                
                                ,
                                
                                    
                                        z
                                    
                                    
                                        x
                                    
                                
                                ,
                                
                                    
                                        t
                                    
                                    
                                        x
                                    
                                
                            
                        
                    
                    
                        
                            
                                e
                            
                            
                                -
                                
                                    
                                        B
                                        x
                                        ∆
                                        t
                                    
                                
                            
                        
                    
                
            
         (3) …” in section 2.1); and
(d) calculating information corresponding to fluorescent molecules in the captured image information, using the corrected luminance (e.g., “… This method still basic is easy to use and may be applied systematically to allow better fluorescence quantification …” in section 2.1).
	In regard to claim 13 De Meyer et al. disclose an information processing system comprising:
(a) an image acquiring unit that acquires captured image information of a sample dyed with a fluorescent dye reagent (e.g., “… Acquisition of a 3-D image using OSM …” in section 2.1);
(b) an information acquiring unit that acquires information related to the fluorescent dye reagent (e.g., “… Acquisition of a sequence of 2-D sections of the same specimen and with the same focal setting to isolate the bleaching effect. • Use the acquired data in order to determine the bleaching rate by fitting to a mono-exponential such as             
                
                    
                        S
                    
                    
                        x
                    
                    
                        '
                    
                
                =
                
                    
                        S
                    
                    
                        0
                    
                
                
                    
                        e
                    
                    
                        -
                        B
                        
                            
                                x
                                ∆
                                t
                            
                        
                    
                
            
         (2) …” in section 2.1);
e.g., “… Compensation of photobleaching effects by simply adding the intensity that have been lost according to our model, such as             
                
                    
                        S
                        '
                    
                    
                        x
                    
                
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                        ,
                        
                            
                                y
                            
                            
                                i
                            
                        
                        ,
                        
                            
                                z
                            
                            
                                x
                            
                        
                        ,
                        
                            
                                t
                                '
                            
                            
                                0
                            
                        
                    
                
                =
                
                    
                        
                            
                                S
                            
                            
                                x
                            
                        
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        i
                                    
                                
                                ,
                                
                                    
                                        y
                                    
                                    
                                        i
                                    
                                
                                ,
                                
                                    
                                        z
                                    
                                    
                                        x
                                    
                                
                                ,
                                
                                    
                                        t
                                    
                                    
                                        x
                                    
                                
                            
                        
                    
                    
                        
                            
                                e
                            
                            
                                -
                                
                                    
                                        B
                                        x
                                        ∆
                                        t
                                    
                                
                            
                        
                    
                
            
         (3) …” in section 2.1);
(d) a calculating unit that calculates information corresponding to fluorescent molecules in the captured image information, using the corrected luminance (e.g., “… This method still basic is easy to use and may be applied systematically to allow better fluorescence quantification …” in section 2.1); and
(e) a display unit that displays image information generated based on the information corresponding to fluorescent molecules (e.g., see Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Meyer et al. (Contribution of data pre-processing to deconvolution of 3-D fluorescence microscopy images, Proceedings of SPIE Vol. 6191, 61910G (April 2006), 11 pages) in view of Hofstraat et al. (US 6,259,524).
In regard to claims 2 and 3 which are dependent on claim 1, while De Meyer et al. also disclose (section 2.1) “… fluorescence quantification …”, the apparatus of De Meyer et al. lacks an explicit description that the “… fluorescence quantification …” includes at least one of number of fluorescent molecules and number of antibodies bonded to the fluorescent molecules, wherein the fluorescence intensity or the luminance is a continuous value, and the number of fluorescent molecules or the number of antibodies is a discrete value.  However, fluorescence quantification is well known in the art (e.g., see “… quantitative investigation of specimens. The intensity variations in a shading corrected image of a specimen are independent of the microscope used to acquire the image and are determined only by specimen related factors such as the concentrations of the luminophores in the specimen and their absorption and emission characteristics … intensities in the shading corrected image can be used to quantitatively determine the concentration of this luminophore in the specimen on a microscopic level …” in the last column 5 paragraph of Hofstraat et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorescence quantification (e.g., “intensities in the shading corrected image can be used to quantitatively determine the concentration of this luminophore”) for the unspecified fluorescence quantification of De Meyer et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to e.g., quantitatively determine discrete number of fluorescent molecules from continuous intensities) as the unspecified fluorescence quantification of De Meyer et al.
	In regard to claim 4 which is dependent on claim 2, De Meyer et al. also disclose that the information related to the fluorescent dye reagent at least includes a quantum yield of the fluorescent dye reagent (e.g., “… Photo-bleaching is a diminution of the fluorescence quantum yield of a molecule along excitation time …” in section 1).  The apparatus of De Meyer et al. lacks an explicit description that the information related to the fluorescent dye reagent at least includes an absorption cross section or a molar absorbance coefficient of the fluorescent dye reagent.  However, fluorescence quantification is well known in the art (e.g., see “… quantitative investigation of specimens. The intensity variations in a shading corrected image of a specimen are independent of the microscope used to acquire the image and are determined only by specimen related factors such as the concentrations of the luminophores in the specimen and their absorption and emission characteristics … intensities in the shading corrected image can be used to quantitatively determine the concentration of this luminophore in the specimen on a microscopic level …” in the last column 5 paragraph of Hofstraat et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorescence quantification (e.g., “determined only by specimen related factors such as the concentrations of the luminophores in the ”) for the unspecified fluorescence quantification of De Meyer et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorescence quantification (e.g., comprising an absorption cross section or a molar absorbance coefficient of the fluorescent dye reagent) as the unspecified fluorescence quantification of De Meyer et al.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Meyer et al. in view of Hofstraat et al. as applied to claim(s) 4 above, and further in view of Davis et al. (US 2009/0117605).
	In regard to claims 5 and 6 which are dependent on claim 4, the apparatus of De Meyer et al. lacks an explicit description that the information acquiring unit acquires the information related to the fluorescent dye reagent based on reagent identification information capable of identifying the fluorescent dye reagent, wherein the reagent identification information is also capable of identifying a production lot of the fluorescent dye reagent.  However, fluorescence quantification is well known in the art (e.g., see “… quantitative investigation of specimens. The intensity variations in a shading corrected image of a specimen are independent of the microscope used to acquire the image and are determined only by specimen related factors such as the concentrations of the luminophores in the specimen and their absorption and emission characteristics … intensities in the shading corrected image can be used to quantitatively determine the concentration of this luminophore in the specimen on a microscopic level …” in the last column 5 paragraph of Hofstraat et al. and “… all fluorescent molecules are subject to degradation and variability in conjugation efficiencies between production lots … standardization ” in paragraph 7 of Davis et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a fluorescent dye reagent and production lot identification in the reagent identification information of De Meyer et al., in order to achieve “standardization between production lots” by correcting for “absorption and emission characteristics” differences “between production lots”.
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over De Meyer et al. (Contribution of data pre-processing to deconvolution of 3-D fluorescence microscopy images, Proceedings of SPIE Vol. 6191, 61910G (April 2006), 11 pages).
	In regard to claim 9 which is dependent on claim 1, De Meyer et al. also disclose that the fluorescence fading coefficient is calculated separately using a sample that is different from that used in calculating the information corresponding to fluorescent molecules (e.g., “… another cell …” in section 2.1).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the fluorescence fading coefficient of De Meyer et al. for irreversible photobleaching is calculated separately using a sample that is different from that used in calculating the fluorescent molecule information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884